Exhibit 10.1 July 19, 2011 Pearson Justice Dental 3285 Blazer Parkway, Suite 200 Lexington, KY 40509 Re: Product Purchase Agreement RPM Dental, Inc. (seller) and Pearson Justice Dental (buyer) agree that the buyer shall purchase and the seller shall sell the following property based on the terms and conditions mentioned herein. Description of item: Dental supplies Purchase price: Minimum purchases of $15,000/month and $180,000 cumulative from August 1, 2011 to July 31st, 2012. Terms of payment: Payment due within 30 days of receipt of goods. Terms of Agreement: Contract shall be in force until July 31st, 2012. This agreement shall be governed by the laws of Kentucky. In witness whereof, the parties agree to execute this agreement Buyer Signature: /Cheryl Pearson/ Date:July 20, 2011 Buyer Name: Cheryl Pearson Seller Signature: /Josh Morita/ Date:July 20, 2011 Seller Name: Josh Morita
